department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ----------------- telephone number --------------------- refer reply to cc intl b02 plr-108516-14 date date internal_revenue_service number release date index number ---------------------------------- --------------------------------------- ------------------------------------ -------------------------------- ty ------ legend shareholder ---------------------------------- ein ---------------- fc ---------------------------------- country ---------- year ------ year ------ year ------ state ------------- vice president ------------------------- controller ------------------------ firm ------------------------- dear ----------------------------- this is in response to a letter dated date submitted by shareholder’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office plr-108516-14 has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a limited_partnership organized under the laws of state in year shareholder purchased shares of fc an entity treated as a corporation for federal tax purposes and organized under the laws of country through an unrelated broker shareholder purchased additional shares of fc in year and year and sold shares of fc in year vice president a vice president of shareholder responsible for investment strategy identified fc as a domestic_corporation based on available information including the listing of fc on a united_states stock exchange the location of fc’s headquarters in the united_states and the location of fc’s assets in the united_states since year firm a competent u s accounting firm has prepared annual tax returns for shareholder firm is competent to render tax_advice with respect to the ownership of shares of a foreign_corporation controller an experienced employee of shareholder responsible for accounting financial reporting and compliance of shareholder was responsible for coordinating with firm controller provided firm with all the relevant information related to shareholder’s investment in foreign_corporations however information on fc was not provided to firm because fc was incorrectly identified as a domestic_corporation firm did not identify fc as a passive_foreign_investment_company pfic within the meaning of sec_1297 and thus did not advise shareholder of the consequences of making or failing to make a qef election at the end of year after communications with a representative from fc on matters unrelated to fc’s country of organization vice president learned that fc was organized in country upon learning this fact vice president immediately updated shareholder’s portfolio record and informed controller controller then immediately notified firm which began the process of gathering and analyzing relevant information to determine whether fc could have been a pfic for any of the years in shareholder’s holding_period firm advised shareholder that fc should be treated as a pfic and the consequences of making or failing to make a qef election shareholder engaged firm to assist in requesting relief to make a retroactive qef election with respect to fc shareholder has submitted affidavits from vice president controller and firm under penalties of perjury that describe the events that led to the failure to make a qef election with respect to fc by the election due_date and the discovery thereof shareholder has submitted pfic annual information statements of fc for year year and year which state that fc had no ordinary_earnings or net capital_gains for plr-108516-14 those years thus the interests of the united_states government will not be prejudiced by granting consent to make the requested retroactive election shareholder represents that as of the date of its request_for_ruling the pfic status of fc had not been raised by the internal_revenue_service on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe plr-108516-14 the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal tax_return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely barbara e rasch senior technical reviewer branch office of the associate chief_counsel international cc
